PER CURIAM.
Petitioner seeks our order permitting him to file and prosecute in forma pauperis a petition for review of an order of the National Labor Relations Board, which petitioner alleges “deprives him of re-employment and back wages due.” The National Labor Relations Act gives this court no jurisdiction of such a controversy. To invoke our jurisdiction under § 10 of the Act, 29 U.S.C.A. § 160, the petitioner must be a “person aggrieved” by the order. A workman has no personal claim for back pay or reinstatement in employment en-forcible in this court. Hence he is not a “person aggrieved” within the meaning of that Act. National Licorice Co. v. National Labor Relations Board, 309 U.S. 350, 363, 60 S.Ct. 569, 84 L.Ed. 799; National Labor Relations Board v. American Potash & Chemical Corp., 9 Cir., 113 F.2d 232, 235, 129 A.L.R. 874; National Labor Relations Board v. Sunshine Mining Co., 9 Cir., 125 F.2d 757, 761.
The petition is denied.